861 F.2d 728
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.IN re Martin G. BOOST.
No. 88-1418.
United States Court of Appeals, Federal Circuit.
Sept. 15, 1988.

Before PAULINE NEWMAN, ARCHER and MICHEL, Circuit Judges.
PAULINE NEWMAN, Circuit Judge.

DECISION

1
The decision of the Board of Patent Appeals and Interferences of the United States Patent and Trademark Office, rejecting all the claims in patent application Serial No. 339,336 of Martin G. Boost, is affirmed.

OPINION

2
We agree with the board that the references present a prima facie case of obviousness from the viewpoint of one of ordinary skill in reasonably pertinent fields, such person being charged with knowledge of the cited references.  Applicant Boost has not met his burden of rebuttal.